Peajjson, C. J.
The question made as to the construction of the will of Thomas Brummett, admits of no* doubt whatever. The plaintiffs have an interest contingent, and depending *446upon the death of the wife of the defendant, without having a child, and however “the chances” may he, they have such an interest as will be protected by this Court.
It will be declared to be the opinion of this Court, that the limitation over to the plaintiffs in the will of Thomas Brummett is not too remote, and entitles the plaintiffs as executory legatees to have the property secured. A decree will be entered according to this declaration, and the agreement of the parties, in respect to the price of two slaves invested in land, to be held according to the limitations of the will.
Per Curiam, Decree accordingly.